EXHIBIT 99.1 ENTRAVISION COMMUNICATIONS CORPORATION REPORTSFIRST QUARTER 2010 RESULTS SANTA MONICA, CALIFORNIA, April 29, 2010 – Entravision Communications Corporation (NYSE: EVC) today reported financial results for the three-month period ended March 31, 2010. Historical results, which are attached, are in thousands of U.S. dollars (except share and per share data). This press release contains certain non-GAAP financial measures as defined by SEC Regulation G. The GAAP financial measure most directly comparable to each of these non-GAAP financial measures, and a table reconciling each of these non-GAAP financial measures to its most directly comparable GAAP financial measure, is included beginning on page 6. Unaudited financial highlights are as follows: Three-Month Period Ended March 31, % Change Net revenue $ $ 3 % Operating expenses (1) (6 )% Corporate expenses (2) (3 )% Consolidated adjusted EBITDA (3) 42 % Free cash flow (4) $ ) $ ) % Free cash flow per share, basic and diluted (4) $ ) $ ) % Net loss applicable to common stockholders $ ) $ ) )% Net loss per share applicable to common stockholders, basic and diluted $ ) $ ) )% Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted Operating expenses include direct operating, selling, general and administrative expenses. Included in operating expenses are $0.3 million and $0.4 million of non-cash stock-based compensation for the three-month periods ended March 31, 2010 and 2009, respectively. Operating expenses do not include corporate expenses, depreciation and amortization, impairment charge, gain (loss) on sale of assets and gain (loss) on debt extinguishment. Corporate expenses include $0.2 million and $0.4 million of non-cash stock-based compensation for the three-month periods ended March 31, 2010 and 2009, respectively. Consolidated adjusted EBITDA means net income (loss) plus gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation included in operating and corporate expenses, net interest expense, gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate and syndication programming amortization less syndication programming payments. We use the term consolidated adjusted EBITDA because that measure is defined in our syndicated bank credit facility and does not include gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation, net interest expense, gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate and syndication programming amortization and does include syndication programming payments. While many in the financial community and we consider consolidated adjusted EBITDA to be important, it should be considered in addition to, but not as a substitute for or superior to, other measures of liquidity and financial performance prepared in accordance with accounting principles generally accepted in the United States of America, such as cash flows from operating activities, operating income and net income. As consolidated adjusted EBITDA excludes non-cash gain (loss) on sale of assets, non-cash depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation expense, net interest expense, gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate and syndication programming amortization and includes syndication programming payments, consolidated adjusted EBITDA has certain limitations because it excludes and includes several important non-cash financial line items. Therefore, we consider both non-GAAP and GAAP measures when evaluating our business. Consolidated adjusted EBITDA is also used to make executive compensation decisions. Free cash flow is defined as consolidated adjusted EBITDA less cash paid for income taxes, net interest expense and capital expenditures. Net interest expense is defined as interest expense, less non-cash interest expense relating to amortization of debt finance costs, less interest income less the change in the fair value of our interest rate swaps. Free cash flow per share is defined as free cash flow divided by the basic or diluted weighted average common shares outstanding. Entravision Communications Page 2 of 7 Commenting on the Company's earnings results, Walter F. Ulloa, Chairman and Chief Executive Officer, said, “During the first quarter we saw signs of a stabilizing advertising environment in many of our television and radio markets. Our audience shares remain strong in the nation's most densely populated Hispanic markets, and we believe that our U.S. Hispanic audience will continue to grow. Additionally, we anticipate that retransmission consent revenue will continue to be a growing source of revenue, along with advertising revenue from the World Cup, the census and political activity during 2010.” Financial Results Three Months Ended March 31, 2010 Compared to Three Months Ended March 31, 2009 (Unaudited) Three-Month Period Ended March 31, % Change Net revenue $ $ 3 % Operating expenses (1) (6 )% Corporate expenses (1) (3 )% Depreciation and amortization )% Operating income NM Interest expense, net ) ) 13 % Loss on debt extinguishment - ) NM Loss before income taxes ) ) )% Income tax expense ) ) )% Net loss before equity in net loss of nonconsolidated affiliates ) ) )% Equity in net loss of nonconsolidated affiliates, net of tax ) ) )% Net loss $ ) $ ) )% (1)Operating expenses and corporate expenses are defined on page 1. Net revenue increased to $43.1 million for the three-month period ended March 31, 2010 from $41.7 million for the three-month period ended March 31, 2009, an increase of $1.4 million. The increase came from our television segment and was primarily attributable to an increase in retransmission consent revenue of $1.3 million. Net revenue in our radio segment was $13.4 million for each of the three-month periods ended March 31, 2010 and 2009. Operating expenses decreased to $29.8 million for the three-month period ended March 31, 2010 from $31.8 million for the three-month period ended March 31, 2009, a decrease of $2.0 million. The decrease was primarily attributable to a decrease in salary expense due to reductions of personnel and salary reductions, along with various other cost control measures we implemented in 2009. Corporate expenses decreased to $3.7 million for the three-month period ended March 31, 2010 from $3.9 million for the three-month period ended March 31, 2009, a decrease of $0.2 million. The decrease was attributable to a decrease in non-cash stock-based compensation of $0.2 million. Entravision Communications
